         Case 2:17-cv-02303-JAM-AC Document 16 Filed 04/24/20 Page 1 of 3



 1   James S. Bostwick (SB# 042718)
     Blake P. Bostwick (SB# 289317)
 2   BOSTWICK & PETERSON, LLP
     591 Redwood Highway, Suite 2350
 3   Mill Valley, CA 94941
     Telephone     : (415) 421-8300
 4   Fax           : (415) 421-8301
 5   Attorneys for Plaintiff
     KATIE FEENEY
 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     KATIE FEENEY,
10                                                               CASE NO. 2:17-CV-02303 JAM-AC
                           Plaintiff,
11
                                                                 JOINT STIPULATION AND ORDER TO
12         vs.                                                   MODIFY THE SCHEDULING ORDER
                                                                 [ECF NO. 14]
13   UNITED STATES OF AMERICA and DOES 1
     through 100, inclusive,                                     (AS MODIFIED BY THE COURT)
14
                           Defendants.
15

16

17          Plaintiff Katie Feeney and Defendant United States respectfully propose and stipulate to modify

18   the current scheduling order as set forth below. Joint Stip. and Order to Modify the Status (Pre-trial

19   Scheduling) Order [ECF No. 14]. There is good cause to modify the schedule due to Plaintiff’s complex

20   medical condition, which includes disarticulation (i.e., amputation) of her right leg at the hip, damage to

21   the left leg and other claimed injuries. In order to proceed with and complete both fact and expert

22   discovery, the parties agreed that Plaintiff must undergo various medical exams. Due to Plaintiff’s

23   complex medical condition, which includes the coordination of medical care with different physicians at

24   different medical institutions across the country, additional medical treatment and surgeries were

25   undertaken by her during the summer and fall of 2019. After completing these procedures, Plaintiff

26   began her independent medical exams in the fall but was not able to complete them due to her various


                                                        1
     ____________________________________________________________________________________________
     JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY THE SCHEDULING ORDER
           Case 2:17-cv-02303-JAM-AC Document 16 Filed 04/24/20 Page 2 of 3



 1   medical complications. The parties were cooperating in an attempt to re-schedule them. Unfortunately,
 2   due to the national health crisis related to COVID-19, Plaintiff could not and still cannot, fly across the
 3   country. In addition, other discovery cannot proceed due to the national health crisis, including
 4   depositions. Because this is a medical malpractice case, many of the potential fact and expert witnesses
 5   are medical doctors and medical care providers who are located across the country.
 6           As a result, the parties respectfully request a modification of the scheduling order to allow the
 7   parties to complete fact and expert discovery. Plaintiff has informally exchanged several medical reports
 8   of her damages experts and expects to supply the last two to Defendant this week. Plaintiff has also
 9   supplied several liability expert reports to Defendant and expects to provide the rest of her reports
10   shortly. Plaintiff has agreed to cooperate fully with any additional medical evaluations Defendant feels
11   are necessary as soon as safe travel is possible.
12           The parties have been working together cooperatively and will continue to update the Court with
13   the case status. The parties are working towards an efficient resolution of this matter as required and
14   promoted in the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 1.
15           Schedule                                              Current                        Proposed
16     -     Plaintiff’s Expert Disclosures                        April 24, 2020               May 22, 2020
17     -     Defendant’s Expert Disclosures                        June 5, 2020                 July 5, 2020
18     -     Supplemental Expert Disclosures                       June 25, 2020                July 17, 2020
19     -     Discovery Cutoff                                      July 24, 2020                 Sept 25, 2020
20     -     Dispositive Motion Filing Deadline                    Aug. 18, 2020                 Oct 13, 2020
21     -     Last Day for Dispositive Motions to be Heard          Sep. 15, 2020                 Nov 10, 2020
22                                                                                                At 1:30 p.m.
23           Final Pretrial Conference                             Oct. 16, 2020                  Jan. 8, 2021 at
24                                                                                                10:00 a.m.
25          Trial (Bench, 8 days)                                  Nov. 16, 2020                   Feb. 8, 2021
26                                                                                                at 9:00 a.m.


                                                         2
     ____________________________________________________________________________________________
     JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY THE SCHEDULING ORDER
         Case 2:17-cv-02303-JAM-AC Document 16 Filed 04/24/20 Page 3 of 3



 1

 2

 3   Respectfully submitted,
 4
     Dated: April 23, 2020
 5                                                   BOSTWICK & PETERSON, LLP
 6

 7                                                                /s/ James Bostwick
                                                     By:   _______________________________
 8                                                         James S. Bostwick, Esq.
                                                           Attorneys for Plaintiff Katie Feeney
 9

10
                                                     McGREGOR W. SCOTT
11
                                                     United States Attorney
12
     Dated: April 23, 2020
13                                                   By:          /s/ Chi Soo Kim
                                                           Chi Soo Kim, Esq.
14                                                         Assistant United States Attorney
                                                           Attorneys for the United States
15

16

17
            IT IS SO ORDERED.     (AS MODIFIED BY THE COURT)
18

19
     DATED: April 24, 2020
20
                                                           /s/ John A. Mendez____________
21                                                         JOHN A. MENDEZ
                                                           United States District Court Judge
22

23

24

25

26


                                                 3
     ____________________________________________________________________________________________
     JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY THE SCHEDULING ORDER
